Citation Nr: 1104487	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation greater than 40 percent for 
diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which continued a 20 percent evaluation for service-
connected diabetes. 

In August 2009, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  In January 2010, the Board 
granted a 40 percent rating for diabetes, and remanded the 
question whether an even higher evaluation was warranted.  The 
case has since returned to the Board.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-
connected disabilities has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's diabetes does not require insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
diabetes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159,  4.119, Diagnostic Code 
7913 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  In May 2007, prior to the 
rating decision in question, VA notified the Veteran of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain.  He was also provided notice of how disability ratings 
and effective dates are determined.  In May 2008, the Veteran was 
provided additional notice regarding how VA determines the 
disability rating.  The rating criteria for diabetes were set 
forth in the October 2008 statement of the case.  The case was 
most recently readjudicated in the August 2010 supplemental 
statement of the case.  

VA also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran was provided VA examinations in June 2007 and April 
2010 and on review, they are adequate for rating purposes.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c)(4).  

Analysis

The Veteran served in Vietnam.  He was granted entitlement to 
service connection for diabetes by rating action dated in July 
2001.  In a December 2001 rating decision, an earlier effective 
date was assigned resulting in the Veteran's diabetes being 
evaluated as 10 percent disabling from December 1, 1992; and 20 
percent disabling from October 27, 2000.  

In January 2010, the Board granted a 40 percent rating for 
diabetes.  By subsequent rating action, the RO implemented the 
Board's decision and assigned a 40 percent evaluation for 
diabetes, effective March 30, 2007, the date of claim for 
increase.  The Veteran is also currently service-connected for 
complications of diabetes as follows: peripheral neuropathy left 
lower extremity (10 percent); peripheral neuropathy right lower 
extremity (10 percent); and impotency (0 percent with special 
monthly compensation for loss of use of a creative organ).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that staged ratings are appropriate for an 
increased rating claim that is not on appeal from the assignment 
of an initial rating when the factual findings show distinct time 
periods where the service-connected disability exhibited symptoms 
that would warrant different ratings.  

Pursuant to the rating schedule, diabetes is evaluated as 
follows: requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet (20 percent); requiring 
insulin, restricted diet, and regulation of activities (40 
percent); requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated (60 
percent); and requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated (100 percent).  38 C.F.R. § 4.119, Diagnostic Code 
7913. 

The rating criteria for diabetes are successive and consideration 
of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 
Vet. App. 360, 366 (2007).  "Successive" rating criteria is 
where the evaluation for each higher disability rating includes 
the criteria of each lower disability rating, such that if a 
component is not met at any one level, the Veteran can only be 
rated at the level that does not require the missing component.  
Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  

As noted, the Veteran's disability is currently evaluated as 40 
percent disabling.  The Board acknowledges that VA compensation 
examinations of record do not document regulation of activities.  
Notwithstanding, in January 2010, the Board considered the 
evidence of record, to include statements from the Veteran's 
supervisor.  Resolving reasonable doubt in the appellant's favor 
the Board determined that the criteria for a 40 percent 
evaluation were met.  In order to award the higher 60 percent 
evaluation, however, the successive criteria must be met.  
Although the Board has reviewed the entire record, it will limit 
its discussion to those additional findings relevant to the 
higher 60 percent evaluation.  

On VA examination in June 2007, the Veteran denied diabetic 
ketoacidosis and hypoglycemic reactions.  He also denied 
hospitalization for same.  The examiner noted that the Veteran's 
diabetes was fairly controlled with the then current regimen.  

At the August 2009 videoconference hearing, the Veteran testified 
that he had been going to the VA every Friday for a month or 
month and a half, but usually went every 2 to 3 months.  He 
reported that he had not been hospitalized for diabetes since he 
began his claim for an increased evaluation.  

VA records show continued treatment for diabetes.  Significantly, 
there also appears to be a long history of poor compliance with 
diet and medication.  The Veteran has had difficulty controlling 
his diabetes, but episodes of ketoacidosis are not shown.  
Primary care note dated in June 2007 indicates the Veteran's 
insulin dose was increased last visit and his hemoglobin A1c had 
improved.  The Veteran had 2-3 episodes of hypoglycemia in 
midmorning hours.  The plan was to decrease the morning dose of 
insulin and he was to return to the clinic in 6 months.  In 
December 2009, the Veteran admitted to not being compliant with 
medication.  He had not been using his regular sliding scale 
insulin.  He stated that on one instance he had a hypoglycemic 
reaction in the morning at work.  The examiner recommended 
routine follow up in three months or sooner if needed.  

The Veteran most recently underwent a VA diabetes examination in 
April 2010.  At that time, he reported taking insulin and oral 
medication.  He denied episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  He reported seeing his 
primary care provider every three months for routine follow up 
examination.  The examiner remarked that hemoglobin A1c was done 
in February 2010 and was 12.1 and today it was 9.4.  The examiner 
noted that the diabetes was moderately controlled with the 
current regimen and was getting better.  He further noted that 
the Veteran was presently on sick leave and had no plan to go 
back to work because of his medical conditions.  The examiner 
opined that diabetes did not interfere with the appellant's 
activities of daily living, and the Veteran was under no 
restrictions due to his diabetes.

Primary care note dated in June 2010 documents one bout of 
hypoglycemia but that the Veteran had forgotten to eat his lunch.  
The examiner recommended increased medication and opined that the 
Veteran should not be working due to his uncontrolled diabetes 
and uncontrolled peripheral neuropathy.  

While sporadic complaints of hypoglycemia are documented in the 
outpatient records, there is no indication that hospitalization 
was required or that the Veteran requires twice a month visits to 
his diabetic care provider.  The Board has considered the 
Veteran's testimony regarding frequency of treatment, but notes 
that VA records show inconsistent follow-up.  Although he has 
been occasionally evaluated more frequently, diabetes follow up 
appears to typically occur once every two to six months.  

On review, the criteria for a 60 percent evaluation for diabetes 
are not met.  Evidence of record does not show that the Veteran's 
diabetes requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  

At no time during the appeal period has the Veteran's diabetes 
been more than 40 percent disabling, and staged ratings are 
therefore not warranted.  Hart.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
diabetes reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for extraschedular 
evaluation is required.  Id.

ORDER

Entitlement to an evaluation greater than 40 percent for diabetes 
is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


